Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 4/28/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the exhaust assembly having a threshold temperature above which the exhaust assembly is not suitable”. It is unclear what “is not suitable” means because it is not resolved to a structure and condition. It is unclear what is the exhaust assembly not suitable for. 
Claims 6 and 14 are rejected. Claim 6 recites “an urgent need”. The term "urgent" is a relative term which renders the claim indefinite.  The term "urgent" is not defined by the claim, the specification 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20130319348 to Hughes et al. (Hughes).
Regarding claim 1, Hughes teaches a tank for storing water (110, Figure 1); a flue assembly positioned within the tank and having an inlet end and an outlet end, the flue assembly adapted to transfer heat from flue gases within the flue assembly to water in the tank (230, Figure 1); a burner in fluid communication with the inlet end of the flue assembly (130, Figure 1), the exhaust assembly having a threshold temperature above which the exhaust assembly is not suitable (this is an inherent property of all flues such as the melting point of steel); and an exhaust assembly including a fan and being in fluid communication with the outlet end of the flue assembly (140, Figure 1a with exhaust assembly being the outlet of 140, Figure 1), wherein at least in the low input mode, the flue gases condense in the flue assembly, and wherein operation of the fan reduces a temperature of the flue gases in the exhaust assembly to below the threshold temperature at least in the high input mode (Paragraphs 0025 and 0026 discloses both condensation and non-condensation of flue gases in 230 and when condensation is 
Regarding claim 3, Hughes teaches wherein the burner is an atmospheric burner (shown in Figure 1), and wherein in the high input mode, the flue gases do condense in the flue assembly (Paragraph 0025-0026 disclose condensing and not allowing condensing in 230 in at least one mode).
Regarding claim 4, Hughes teaches a controller coupled to the burner and the fan, and wherein the controller operates the fan to rotate at a speed based on the high input mode and the low input mode of the burner (212 controls operation of the device during all modes).
Regarding claim 5, Hughes teaches a controller and a sensor coupled to the controller, wherein the controller is coupled to the burner and the fan, and wherein the controller activates the burner in at least one of the high input mode and the low input mode based on an output reading of the sensor (Paragraph 0037 discloses activating the burner based on temperature and this occurs when the device is condensing or non-condensing per Paragraphs 0025-0026).
Regarding claim 6, Hughes teaches wherein the sensor is one of a temperature sensor and a flow sensor, and wherein the controller operates the burner in the high input mode in response to the sensor indicating an urgent need for heating water in the tank (Paragraph 0037 discloses activating the burner based on temperature and this occurs when the device is condensing or non-condensing per Paragraphs 0025-0026 any need can be considered an urgent need).
Regarding claim 8, Hughes teaches wherein the fan is adapted to bias the flue gases in a direction from the flue assembly through the exhaust assembly in at least the low input mode (shown in Figure 1).
Regarding claim 14, Hughes teaches a tank for storing water (220, Figure 1); a flue assembly positioned within the tank (230, Figure 1); a burner in fluid communication with the flue assembly and 
Regarding claim 16, Hughes teaches wherein the burner is an atmospheric burner (shown in Figure 1), and wherein in the high input mode, the flue gases do condense in the flue assembly (Paragraph 0025-0026 disclose condensing and not allowing condensing in 230 in at least one mode).

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20180224156 to Steinhafel et al. (Steinhafel).
Regarding claim 14, Steinhafel teaches a tank for storing water (22, Figure 1); a flue assembly positioned within the tank (34, 40, and/or 44, Figure 1); a burner in fluid communication with the flue assembly and operable in at least a high input mode and a low input mode (36, Figure 1, Figures 3, 5, and 6 discloses modulating burner between off and 100%); and an exhaust assembly including a fan (Paragraph 0015 discloses a fan) and being in fluid communication with the flue assembly (shown in Figure 1), wherein the burner is operable to switch between the high input mode and the low input mode based on a need for heating water in the tank (Figures 3, 5, and 6), wherein the burner operates in the low input mode when the need is a non-urgent need for heating water in the tank, and wherein the burner operates in the high input mode when the need is an urgent need for heating water in the tank 
Regarding claim 17, Steinhafel teaches a controller (72) and a sensor (41, 74) coupled to the burner and the fan, wherein the controller activates the burner in at least one of the high input mode and the low input mode in response to the sensor indicating the urgent need for heating water in the tank (Figures 3, 5, and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of U.S. PGPUB 20180224156 to Steinhafel et al. (Steinhafel).
Regarding claim 2, Hughes teaches wherein in the high input mode, the flue gases do not condense in the flue assembly (Paragraph 0025-0026 disclose condensing and not allowing condensing in 230 in at least one mode).
Hughes is silent on wherein the burner is a power burner. 
Steinhafel teaches wherein the burner is a power burner. It would have been obvious to one. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a power burner, since it has been held that use of suitable equivalent structures involves only routine skill in the art (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) and doing so would provide an alternate burner arrangement and increase the amount of heat able to be transferred.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of U.S. PGPUB 20070051819 to Isaacson (Isaacson).
Regarding claim 7, Hughes is silent on wherein the burner operates in the high input mode or the low input mode based on a performance draw of the water heater system determined by a controller coupled to a sensor positioned in the water heater system.
Hughes does not explicitly disclose a low input mode and a high input mode. 
Isaacson teaches wherein the burner operates in the high input mode or the low input mode based on a performance draw of the water heater system determined by a controller coupled to a sensor positioned in the water heater system (Paragraphs 0003, 0012, and Claim 12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Isaacson to provide wherein the burner operates in the high input mode or the low input mode based on a performance draw of the water heater system determined by a controller coupled to a sensor positioned in the water heater system. Doing so would provide an energy efficient water heater .

Claims 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of U.S. PGPUB 201250037096 to Watanabe et al. (Watanabe).
Regarding claim 9, Hughes is silent on wherein the temperature threshold is 158.degree. F., and wherein a controller operates the fan at a predetermined speed such that the temperature of the flue gases is reduced below the temperature threshold.
Watanabe teaches wherein the temperature threshold is 156.degree. F., and wherein a controller operates the fan at a predetermined speed such that the temperature of the flue gases is reduced below the temperature threshold (Paragraph 0152 discloses controlling an exhaust fan to maintain a temperature below 69C and when positioned at the outlet of heat exchanger 120 of Hughes with the structure 120 to 230 being considered the flue would fulfil the claim requirements). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Watanabe to provide wherein the temperature threshold is 156.degree. F., and wherein a controller operates the fan at a predetermined speed such that the temperature of the flue gases is reduced below the temperature threshold. Doing so would prevent overheating of the flue and prevent condensation forming in the flue.
Hughes discloses the claimed invention except for wherein the temperature is 158 and it is observed that the temperature is a result effective variable because the temperature in which the fluid condenses depends on elevation, external temperature, and code requirements.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a temperature of 158, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
Regarding claim 11, Hughes is silent on wherein the exhaust assembly includes a dilution air intake, and wherein the fan dilutes the flue gases with ambient air in the exhaust assembly at least in the high input mode.
Watanabe teaches wherein the exhaust assembly includes a dilution air intake, and wherein the fan dilutes the flue gases with ambient air in the exhaust assembly at least in the high input mode (Figure 2 and Paragraph 0152 discloses controlling an exhaust fan to maintain a temperature below 69C and when positioned at the outlet of heat exchanger 120 of Hughes with the structure 120 to 230 being considered the flue would fulfil the claim requirements). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Watanabe to provide wherein the exhaust assembly includes a dilution air intake, and wherein the fan dilutes the flue gases with ambient air in the exhaust assembly at least in the high input mode. Doing so would prevent overheating of the flue and prevent condensation forming in the flue.
Regarding claim 12, Hughes is silent on wherein the fan introduces excessive air into the water heater system for reducing the temperature of the flue gases in the exhaust assembly in at least the high input mode.
Watanabe teaches wherein the fan introduces excessive air into the water heater system for reducing the temperature of the flue gases in the exhaust assembly in at least the high input mode (Figure 2 and Paragraph 0152 discloses controlling an exhaust fan to maintain a temperature below 69C and when positioned at the outlet of heat exchanger 120 of Hughes with the structure 120 to 230 being considered the flue would fulfil the claim requirements). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Watanabe to provide wherein the fan introduces excessive air into the water heater system for reducing the temperature of the flue gases in the exhaust assembly in at least the high input mode. Doing so would prevent overheating of the flue and prevent condensation forming in the flue.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes.
Regarding claim 10, Hughes is silent on wherein the low input mode is below 40 kBTU/Hr and the high input mode is equal to or above 40 kBTU/Hr.
Hughes discloses the claimed invention except for wherein the low input mode is below 40 kBTU/Hr and the high input mode is equal to or above 40 kBTU/Hr and it is observed that the burner operation is a result effective variable because the difference between a high and low input mode is simply a desired operational power and one could design a power level that would allow condensation dependent on the amount of heat transferred to the water and all other flue size and shape requirements.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the low input mode is below 40 kBTU/Hr and the high input mode is equal to or above 40 kBTU/Hr, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of U.S. Patent 6000391 to Timmons (Timmons).
Regarding claim 13, Hughes is silent on wherein the exhaust assembly includes a venturi portion and the fan is positioned downstream of the venturi portion in the exhaust assembly, and wherein the venturi portion includes a dilution air intake configured to dilute the flue gases in the exhaust assembly with ambient air in at least the high input mode.
Timmons teaches wherein the exhaust assembly includes a venturi portion and the fan is positioned downstream of the venturi portion in the exhaust assembly, and wherein the venturi portion includes a dilution air intake configured to dilute the flue (30, Figures 1-3 and venturi is the space between 32 and the outside pipe). It would have been obvious to one of ordinary skill in the art to have .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Steinhafel.
Regarding claim 15, Hughes teaches wherein in the high input mode, the flue gases do not condense in the flue assembly (Paragraph 0026 discloses the device to be a condensing heat exchanger). 
Hughes is silent on wherein the burner is a power burner. 
Steinhafel teaches wherein the burner is a power burner (Paragraph 0015. It would have been obvious to one. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a power burner, since it has been held that use of suitable equivalent structures involves only routine skill in the art (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) and doing so would provide an alternate burner arrangement and increase the amount of heat able to be transferred.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        5/21/21